Citation Nr: 1639045	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-07 890	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army July 1983 to November 1983 and from August 1989 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In June 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.  

The issue of service connection for a left knee disorder has been recharacterized as a petition to reopen for new and material evidence.  38 C.F.R. § 3.156.  Review of the record shows the RO issued a final denial on this issue in July 1992.  The November 2009 rating decision found that new and material evidence had not been submitted to reopen the appeal.  

The issues of entitlement to service connection for low back and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for service connection for a low back disorder were denied by the RO in July 1992, March 1994, March 1996, June 2000, July 2001, and March 2003, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determinations to the Veteran; the March 2003 rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claim. 

2.  Claims for service connection for a left knee disorder were denied by the RO in July 1992, March 1994, and March 2003, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determinations to the Veteran; the March 2003 rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claim. 

3.  Evidence received since the March 2003 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for a low back and left knee disorders.

CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the claims to reopen the previously denied issues of entitlement to service connection for low back, and left knee disorders, the Board is granting in full the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to these issues is necessary.

Law and Analysis

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a July 1992 rating decision, the RO originally denied service connection for low back and left knee disorders on the basis that the evidence of record did not show any condition of the back or left knee to warrant entitlement to service connection.  The July 1992 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Rating actions in March 1994, March 1996, June 2000, July 2001, and March 2003, affirmed the denials of service connection on the basis that new and material evidence had not been submitted to reopen the claims.  These rating decisions also became final as no notice of disagreement or new and material evidence was submitted within one year of the dates on which they were issued.  Id.  The March 2003 rating action was the last final denial as to either issue on any basis before the present attempt to reopen the claim.

The evidence received since the March 2003 rating decision is both new and material to the claim.  Such evidence consists of VA clinical records which show the Veteran was diagnosed with degenerative joint disease of the left knee by X-ray with a 13-year history of back pain with radicular pain in his knees dating back to an injury during his period of service.  See VA outpatient treatment records dated July 9, 2008 August 11, 2008, September 12, 2008, October 21, 2008.  Also of record is an October 2009 VA examination report with X-ray findings of minimal to mild lumbar degeneration.  The VA clinical records and examination report show current low back and left knee disorders that might be related to in-service injuries.  This evidence relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating them. 

Other newly-received evidence includes the Veteran's testimony from the June 2016 Board hearing.  At that time he provided his account of an in-service incidents in which he injured his back and left knee.  He also testified that he has had continuous back and left knee problems since service.  The Veteran is competent to report the onset of back and left knee pain during and after service since they are within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His personal testimony is also material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty. 

This new evidence in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claims are reopened, but the Board finds that a remand is necessary for further development.

ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

In light of the Board's finding that the previously denied claims for service connection for low back and left knee disorders are reopened, the underlying issues must be considered on a de novo basis.  During his 2016 Board hearing, the Veteran has credibly provided testimony that he injured his back and left knee jumping from 2-ton trucks with his full gear on.  The Board finds that the evidence currently of record is insufficient to decide the claims and that further evidentiary development is therefore needed before a decision can be reached on the merits.

Service treatment records show that in December 1991, prior to service discharge, the Veteran reported a history of recurrent back pain related to riding in military vehicles.  

Post-service treatment records show that in April 1992, within months of service discharge, the Veteran underwent a VA general medical examination.  At that time he complained of injuries sustained when jumping in and out of 2-1/2 ton trucks.  He also complained of left knee pain after stepping in a hole while in Saudi Arabia in 1991 and of low back pain as a result of lifting.  The clinical assessments were history of low back injury while lifting with no significant residual and history of left knee injury with mild residual tenderness of the left joint line and soreness.  Presently, the Veteran has current diagnoses of degenerative joint disease of the left knee and mild spondylosis of the lumbar spine.  See VA outpatient treatment record September 12, 2008 and October 2009 VA examination report.  

The record also indicates that the Veteran was afforded VA examination in June 2013, where the examiner ultimately determined that his low back disorder, diagnosed as lumbar strain, was less likely than not related to service.  Although he provided an explanation for the negative opinion, it was primarily based on finding that there was insufficient evidence of either disability documented in service treatment records and did not reflect consideration of the Veteran's assertions of pertinent symptoms during service.  The examiner also failed to discuss the Veteran's theory of jumping from trucks as causing his disorders, or his statements of ongoing and continuous back and left knee symptomatology since service, including complaints made during VA examination in 1992, two months later.  Therefore additional medical opinions are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for back and left knee symptoms that are not already in the claims file.  

2.  Then, schedule the Veteran for a VA orthopedic examination regarding his back and left knee conditions.  The file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 

The examiner should offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's military activities would produce chronic residuals resulting in spondylosis of the lumbar spine and degenerative joint disease of the left knee--as well as any other back and left knee disorders present on examination.  In answering this question, the examiner should address the report of recurrent back pain at separation in 1992 as the possible onset of, or precursor to, any current back disorder.  

If it is the examiner's opinion that the back disorder is the result of any other process not related to in-service activities, a rationale must be provided to fully explain why the current symptomatology is not consistent with wearing jumping from 2-1/2 ton trucks in service or why it is not at least a "contributing factor" to any current low back disorder.  He/she should comment on the likelihood that the Veteran's current degenerative joint disease of the left knee and spondylosis of the lumbar spine and any other back or left knee disorder shown on examination, are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.

In providing this opinion, the examiner is asked to consider carefully the objective medical findings in the service treatment records.  He/She must address the following: 1) the Veteran's theory that jumping from trucks associated with his military duties may have caused or contributed his disorders; 2) his complaints of back pain at service discharge in 1992; 3) the April 1992, October 2008, and June 2013 VA examination reports; and 4) the Veteran's testimony at the Board hearing that his symptoms began during service and have existed since that time.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated  

3.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


